54 F.3d 773NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.
James Otis KELLEY, Plaintiff-Appellant,v.STATE of Maryland;  Prince George's County Circuit Court;Prince George's County Correctional Center;  Laura Martin,Maryland State Attorney;  Attorney General of theCommonwealth of Virginia;  the United States AttorneyGeneral;  Sherrai V. Hamm, Assistant Attorney General;Raymond F. Patterson, M.D.;  Doctor Hanson;  Doctor Brandt;Doctor Bellow;  Elenor Kennedy Shelter for the Homeless,Defendants-Appellees,andFAIRFAX COUNTY DISTRICT COURT TRAFFIC DIVISION & LANDLORD &TENANT;  Public Storage, Defendants.
No. 94-7502
United States Court of Appeals, Fourth Circuit.
Submitted:  April 20, 1995.Decided:  May 19, 1995.

James Otis Kelley, Appellant Pro Se.  Alan Edward D'Appolito, Assistant County Attorney, Upper Marlboro, MD;  Allen F. Loucks, Office of the United States Attorney, Baltimore, MD;  Alice Denise Ike, Office of the Attorney General of Maryland, Baltimore, MD, for Appellees.
D.Md.
AFFIRMED.
Before WIDENER, WILKINSON, and WILKINS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the district court's orders denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint and his motion for reconsideration of the dismissal of his action.  We have reviewed the record and the district court's opinion, and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.  Kelley v. Maryland, No. CA-93-932-L (D. Md. Oct. 27, 1994 and Nov. 30, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED